--------------------------------------------------------------------------------

Exhibit 10.1


EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT (this “Agreement”) is made, entered into and effective
as of January 10, 2020, by and among AMERI Holdings, Inc., a Delaware
corporation (the “Company”), [___________] (the “Investor”), and Ameri100, Inc.
(“Ameri PrivateCo”).


RECITALS


WHEREAS, the Company and Investor are parties to a [________________] (the
“Purchase Agreement”).


WHEREAS, pursuant to the Purchase Agreement, the Company owes Investor (the
“Existing Debt”) an outstanding principal amount of $[_______] (the “Principal
Amount”), which Existing Debt accrues interest at a rate of [____] percent
([__]%) per annum, payable monthly, which interest payment has not been made
September 30, 2019.


WHEREAS, the Company has entered into a Share Purchase Agreement, dated on or
about the date hereof (as amended, the “SPA”), pursuant to which Ameri PrivateCo
has agreed to purchase and the Company has agreed to sell to Ameri PrivateCo all
of the issued and outstanding equity interests of its wholly-owned Delaware
corporation subsidiary (“Holdco”) which owns all of the business and assets of
the Company and its subsidiaries (the “Divestiture”);


WHEREAS, the Company has also entered into an Amalgamation Agreement, dated on
or about the date hereof (as amended, the “Amalgamation Agreement”), pursuant to
which, immediately following the Divestiture, Jay Pharma, Inc. will become a
wholly-owned subsidiary of the Company (the “Merger”);


WHEREAS, the Company desires, and the Investor agrees, that subject to the terms
and conditions of this Agreement the Investor exchange (the “Exchange”) the
remaining balance of the Existing Debt (after making certain repayments required
hereunder and excluding $500,000 of the Principal Amount, which remain
outstanding subject to the terms of this Agreement) for a number of shares of
common stock of the Company; and


WHEREAS, the Exchange Shares (as defined below) are intended to qualify as
exempted securities under Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:


ARTICLE I
THE EXCHANGE


1.1 Exchange.  Subject to the terms and conditions set forth in this Agreement,
at the Closing (which in accordance with Section 2.1 below, will occur
simultaneously with the signing of this Agreement), the Company and the Investor
shall exchange the remaining balance of the Existing Debt after payment of the
Closing Payment (as defined below) and deducting the Remaining Principal Amount
(the “Balance Due”) in consideration for the issuance by the Company to the
Investor of a number of shares of common stock of the Company equal to the
Balance Due divided by the NASDAQ Minimum Price (the “Exchange Shares”).  The
“NASDAQ Minimum Price” shall equal the lesser of (i) the last closing price of
the Company’s common stock as of the end of the Trading Day immediately
preceding the Closing Date or (ii) the average closing price of the common stock
on the NASDAQ Capital Market for the five Trading Days immediately preceding the
Closing Date.  At or prior to the Closing, the Company shall pay to the
Investor, by wire transfer of immediately available funds to an account designed
in writing by the Investor, an amount equal to all outstanding accrued and
unpaid interest on the Existing Debt as of the Closing (the “Closing Payment”).



--------------------------------------------------------------------------------

1.2 Principal Payment.  Without limiting the last sentence of Section 1.1 above,
at the Closing, $500,000 of the Principal Amount (but not the remainder of the
Principal Amount) (the “Remaining Principal Amount”) shall not be converted into
Exchange Shares and shall remain outstanding as an obligation under the Purchase
Agreement, except that, as of the Closing, the interest rate for the Remaining
Principal Amount will increase to fifteen percent (15%) per annum (or if less,
the maximum amount permitted by applicable law) (the “Remaining Principal
Interest Rate”), which interest on the Remaining Principal Amount shall be paid
by the Company monthly in arrears on the first business day of the month until
the Remaining Principal Amount and all accrued interest, fees and costs related
thereto are paid in full.  Upon or at any time prior to the closing of the
Merger (the “Merger Closing”), the Company shall make an additional payment
equal to the sum of (x) the Remaining Principal Amount, plus (y) all outstanding
accrued and unpaid interest on the Remaining Principal Amount as of the date of
such payment (such aggregate amount under clauses (x) and (y), the “Merger
Closing Payment”).  The Company hereby agrees that, without the prior written
consent of the Investor, it will not consummate the Merger Closing without
making the Merger Closing Payment.  In the event that the Company fails to make
the full Merger Closing Payment upon the Merger Closing, then starting from the
Merger Closing, the Remaining Principal Interest Rate will increase by two
percent (2%), and the Remaining Principal Interest Rate will further increase by
an additional two percent (2%) on each monthly anniversary of the Merger Closing
thereafter until the obligations under this Section 1.2 are satisfied in full
(subject to a maximum interest rate of the highest interest rate permitted by
applicable law).  Notwithstanding anything to the contrary contained herein, on
the earlier to occur of: (i) 181 days after the execution of the Amalgamation
Agreement or (ii) the termination of the Amalgamation Agreement in accordance
with its terms prior to the consummation of the transactions contemplated
thereby, the Remaining Principal Amount, plus all accrued interest and fees,
shall be due and payable in full by the Company within fifteen (15) days after
such occurrence, and Ameri PrivateCo shall be required to make the payment
required by the Make Whole Letter.


1.3 No Further Effect to Existing Debt.  Except as set forth in the Make Whole
Agreement, effective as of the Closing, the Existing Debt shall be deemed
automatically canceled and of no further force or effect.


ARTICLE II
THE CLOSING


2.1. Closing.  The closing of the Exchange, the issuance of the Exchange Shares
and the consummation of the other transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of the Company, on the date
hereof (the “Closing Date”), simultaneously with the execution and delivery of
this Agreement by the parties hereto.  By mutual agreement of the parties, the
Closing may take place by conference call and facsimile (or other electronic
transmission of signature pages) with exchange of original signatures by mail.


2.2.  Closing Deliveries to the Investor.  At or prior to the Closing:


(a) the Company shall have made the Closing Payment;


(b) the Company shall have delivered to the Investor a duly executed copy of (i)
a Leak-Out Agreement, in the form attached hereto as Exhibit A (the “Leak-Out
Agreement”) and (ii) the Lock-Up Agreement (as defined below) in accordance with
Section 4.1 below; and


(c) the Company shall have delivered to the Investor a copy of the Make Whole
Agreement, in the form attached as Exhibit B hereto (the “Make Whole
Agreement”), duly executed by Ameri PrivateCo.


2.3.  Closing Deliveries to the Company.  At or prior to the Closing:


(a) the Investor shall have delivered to the Company a duly executed copy of (i)
the Leak-Out Agreement and (ii) the Lock-Up Agreement in accordance with Section
4.1 below;


(b) the Investor shall have delivered to the Company a pay-off and release
letter with respect to the Existing Debt in form and substance reasonably
acceptable to the Company; and


(c) the Investor shall have delivered to Ameri PrivateCo a copy of the Make
Whole Agreement, duly executed by the Investor.


-2-

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1 Investor Representations and Warranties. The Investor hereby represents and
warrants to the Company as follows on the Closing Date:


(a) Organization; Authority. The Investor, if not a natural person, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The Investor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. This Agreement
has been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms.


(b) Ownership of the Existing Debt.  The Investor is the sole owner of the
Existing Debt, free and clear of any and all liens, claims and encumbrances of
any kind.  The Investor has not assigned any rights in the Existing Debt to any
party.


(c) Investment Intent. The Investor is acquiring the Exchange Shares for its own
account for investment purposes only and not with a view to or for distributing
or reselling such Exchange Shares or any part thereof, except pursuant to sales
that are exempt from the registration requirements of the Securities Act and/or
sales registered under the Securities Act. The Investor does not have any
agreement or understanding, directly or indirectly, with any person or entity to
distribute the Exchange Shares.  Notwithstanding anything in this Section 3.1(c)
to the contrary (but subject to the provisions of the Lock-Up Agreement, the
Leak-Out Agreement and the Make Whole Letter), by making the representations
herein, the Investor does not agree to hold the Exchange Shares for any minimum
or other specific term and reserves the right to dispose of the Exchange Shares
at any time in accordance with or pursuant to a registration statement or an
exemption from the registration requirements under the Securities Act.


(d) Investor Status. At the time the Investor was offered the Exchange Shares,
it was, and, as of the Closing Date it is, an “accredited investor” as defined
in Rule 501(a) of Regulation D under the Securities Act. The Investor is not a
broker-dealer.


(e) General Solicitation. The Investor is not acquiring the Exchange Shares as a
result of or subsequent to any advertisement, article, notice or other
communication regarding the Exchange Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.


(f) Reliance. The Investor understands and acknowledges that (i) the Exchange
Shares are being offered and sold to it without registration under the
Securities Act in a transaction that is exempt from the registration provisions
of the Securities Act, and (ii) the availability of such exemption depends in
part on, and the Company will rely upon the accuracy and truthfulness of, the
foregoing representations, and the Investor hereby consents to such reliance;
provided, that, in accordance with and subject to Section 4.4 below, the
Exchange Shares will be registered for resale at or prior to the Merger Closing.


(g) Brokers and Finders. The Investor has no knowledge of any person or entity
who will be entitled to or make a claim for payment of any finder fee or other
compensation as a result of the consummation of the transactions contemplated by
this Agreement.


(h) Experience. Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Exchange Shares, and has so evaluated
the merits and risks of such investment. Investor is able to bear the economic
risk of an investment in the Exchange Shares and, at the present time, is able
to afford a complete loss of such investment.


(i) Access to Information . Such Investor acknowledges that it has had the
opportunity to review this Agreement (including all exhibits hereto) and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the Exchange Shares; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.


-3-

--------------------------------------------------------------------------------

3.2 Company Representations and Warranties. The Company hereby makes the
following representations and warranties to the Investor on the Closing Date:


(a) Organization and Qualification. The Company is a corporation incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction where the nature of the business it conducts makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
the Exchange Shares or this Agreement, (ii) a material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of the Company, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a ” Material Adverse Effect”).


(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and to issue the Exchange Shares and otherwise to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
and any other agreements that the Company is required to enter into pursuant to
the terms of this Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by the Company’s Board
of Directors, and no further consent or authorization of the Company, its Board
of Directors (including any committee thereof) or any class of the Company’s
stockholders is required (subject to the approval of the Company’s stockholders
of the Amalgamation Agreement and the SPA).  This Agreement has been duly
executed by the Company and constitutes the valid and binding obligations of the
Company enforceable against the Company, in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.


(c) Capitalization. The authorized and issued and outstanding capital stock of
the Company as of the Closing (prior to giving effect to any other exchange
agreements entered into with other creditors of the Company in connection with
the Amalgamation Agreement) is set forth in the Capitalization Table attached
hereto as Exhibit C.


(d) Issuance of the Exchange Shares. Upon their issuance at the Closing in
accordance with the terms of this Agreement, the Exchange Shares will be duly
authorized and duly and validly issued, fully paid and nonassessable.


(e) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby and
thereby will not, (i) result in a violation of the articles of incorporation of
the Company, as amended (the ” Certificate of Incorporation “) or the bylaws of
the Company (the “Bylaws”) or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and rules or regulations of any self-regulatory
organizations to which either the Company or its securities are subject)
applicable to the Company or by which any property or asset of the Company is
bound or affected, except in each case as has not had and would not reasonably
be expected to have a Material Adverse Effect. The Company is not in violation
of its Certificate of Incorporation, Bylaws or other organizational documents in
any material respect.


(f) Absence of Certain Changes. The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company.


-4-

--------------------------------------------------------------------------------

(g) Certain Fees. No fees or commissions will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person or entity with respect to the transactions
contemplated by this Agreement.


(h) Restrictive Agreements.  Other than those restrictions set forth in the
Lock-Up Agreement, the Leak-Out Agreement and the Make Whole Letter, and those
imposed by applicable securities laws and the Certificate of Incorporation and
Bylaws, the Investor will not be bound by any agreements or restrictions with
respect to the Exchange Shares, including, without limitation, voting
agreements, stockholder agreements, right of first refusal agreements, and
similar agreements required to be executed by the Company’s holders of common
stock.


ARTICLE IV
OTHER COVENANTS


4.1 Lock-Up. Except as may be required by applicable law, without the prior
written consent of the Company or as expressly permitted pursuant to the Lock Up
Agreement, the Investor will not sell or otherwise dispose of, directly or
indirectly, any Exchange Shares acquired under this Agreement for a period
beginning on the Closing Date and ending six (6) months following the Merger
Closing (such time period, the “Lock-Up Period”).  Should the last closing price
of the common stock of the Company on the principal securities exchange or
securities market on which the Company’s common stock is then traded exceed
$7.50 (as adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations and similar events after the Closing Date) for any 20
consecutive Trading Days during the Lock-Up Period (a “Release Event”), the
lock-up restrictions of this Section 4.1 and leak-out restriction pursuant to
Section 4.2 below shall immediately cease to be in effect, and the Lock-Up
Period and the Post Lock-Up Period shall be deemed to have expired.  The Company
and the Investor will enter into a lock-up agreement (the “Lock-Up Agreement”)
in a form reasonably satisfactory to the Company which evidences the terms
described in this section 4.1.  For purposes of this Agreement, the term
“Trading Day” means any day on which shares of the Company’s common stock are
actually traded on the principal securities exchange or securities market on
which the Company’s common stock is then traded.


4.2 Leak-Out. During the three (3) months following the expiration of the
Lock-Up Period (the “Post Lock-Up Period”), unless there is a Release Event
pursuant to Section 4.1 above, the Investor agrees to be bound by the Leak-Out
Agreement.


4.3 Make-Whole. Concurrently with the execution of this Agreement, AmeriPrivate
Co. and the Investor are entering into the Make-Whole Agreement in the form
attached hereto as Exhibit B.


4.4 Securities Laws; Registration Rights.  The Investor acknowledges that, as of
the Closing, the Exchange Shares have not been registered under the Securities
Act and may only be disposed of pursuant to an available exemption from or in a
transaction not subject to the registration requirements of the Securities Act. 
Notwithstanding the foregoing, the Company agrees to file with the U.S.
Securities and Exchange Commission (at the Company’s sole expense) a
registration statement registering the resale of the Exchange Shares (the
“Resale Registration Statement”) promptly after the Closing and shall use its
reasonable efforts to have the Resale Registration Statement declared effective
as soon as practicable after the filing thereof, and in any event prior to the
Merger Closing; provided, that the Investor will reasonably cooperate with the
Company in its efforts to register the resale of the Exchange Shares, including
providing the Company with such information concerning the Investor and its
shareholders, officers, directors, employees, financial condition and plan of
distribution for the Exchange Shares that may be required or appropriate for
inclusion in the Resale Registration Statement, or in any amendments or
supplements thereto, which information provided by the Investor shall be true
and correct and not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not materially misleading.  The
Investor shall execute such documents in connection with such registration as
the Company may reasonably request that are customary of a selling shareholder
in similar situations.  The Company may delay filing or suspend the use of any
such registration statement if it determines that in order for the registration
statement to not contain a material misstatement or omission, an amendment
thereto would be needed, or if such filing or use could materially affect a bona
fide business or financing transaction of the Company or its subsidiaries or
would require premature disclosure of information that could materially
adversely affect the Company or its subsidiaries (each such circumstance, a
“Suspension Event”); provided, that the Company shall use commercially
reasonable efforts to make such registration statement available for the sale by
the Investor of such securities as soon as practicable thereafter.  Upon receipt
of any written notice from the Company of the happening of any Suspension Event
during the period that the Resale Registration Statement is effective or if as a
result of a Suspension Event the Resale Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, the Investor  agrees that it will
(i) immediately discontinue offers and sales of the Exchange Shares under the
Resale Registration Statement until the Investor receives (A) (x) copies of a
supplemental or amended prospectus that corrects the misstatement(s) or
omission(s) referred to above and (y) notice that any post-effective amendment
has become effective or (B) notice from the Company that it may resume such
offers and sales, and (ii) maintain the confidentiality of any information
included in such written notice delivered by the Company unless otherwise
required by applicable law.  If so directed by the Company, the Investor will
deliver to the Company or destroy all copies of the prospectus covering the
Exchange Shares in the Investor’s possession.


-5-

--------------------------------------------------------------------------------

4.5 Restrictive Legend. The Investor agrees to the imprinting of the following
legend on the Exchange Shares prior to their registration under the Securities
Act:


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.


The Investor acknowledges that the Exchange Shares will also have certain
legends acknowledging the transfer and other restrictions with respect to the
Exchange Shares set forth in this Agreement, the Lock-Up Agreement, the Leak-Out
Agreement and the Make Whole Letter.


4.6 Reservation of Shares. The Company shall at all times prior to the Closing
have authorized and reserved for the purpose of issuance a sufficient number of
Exchange Shares to satisfy its obligations under this Agreement.


ARTICLE V
MISCELLANEOUS


5.1 Fees and Expenses. Except as set forth in this Section 5.1, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.


5.2 Entire Agreement; Amendments. This Agreement together with the exhibits
hereto and the other documents referenced herein contains the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and other documents.


5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email at the email address specified in this Section prior to 6:00 p.m. (Eastern
time) on a business day, against electronic confirmation thereof, (ii) the
business day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number or email at the email address
specified in this Agreement later than 6:00 p.m. (Eastern time) on any date,
against electronic confirmation thereof, (iii) the business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:




-6-

--------------------------------------------------------------------------------

 
If to the Company:
Ameri Holdings, Inc.
   
5000 Research Court, Suite 750
Suwanee, Georgia 30024
Attn: Chief Executive Officer




 
With copies to (which shall
Sheppard, Mullin, Richter & Hampton LLP
 
not constitute notice):
30 Rockefeller Plaza, 39th Floor
   
New York, NY 10112
   
Email: rafriedman@sheppardmullin.com
   
Attn: Richard A. Friedman
       
If to the Investor:
At the address of the Investor set forth on the signature page to this
Agreement.
       
If to Ameri PrivateCo.:
Ameri 100 Inc.
5000 Research Court, Suite 750
Atlanta, GA 30024
Attn:  President
       
With copies to (which shall not constitute notice):
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York  10105
Attention:  Ari Edelman, Esq. and Matthew A. Gray, Esq.
Email:  aedelman@egsllp.com and mgray@egsllp.com



or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.


5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company, the Investor and Ameri
PrivateCo.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right accruing to it thereafter.


5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Investor may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company and Ameri PrivateCo.


5.7  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.


5.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to the principles of conflicts of law thereof. The parties irrevocably
consent to the jurisdiction of the United States federal courts and state courts
located in the State of Delaware in any suit or proceeding based on or arising
under this Agreement and irrevocably agree that all claims in respect of such
suit or proceeding may be determined in such courts.


5.9 Survival. The representations and warranties contained herein shall survive
until the expiration of the first anniversary following the Closing. The
agreements and covenants contained herein shall survive the Closing and the
delivery of the Exchange Shares until the expiration of the applicable statute
of limitations (if any) therefor.


-7-

--------------------------------------------------------------------------------

5.10 Execution. This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or a scanned copy via electronic mail, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or scanned signature page were an original thereof.


5.11 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.


5.12 Further Assurances. The parties hereto agree that each shall execute and
deliver any and all further agreements, instruments, certificates and other
documents, and shall take any and all action, as any of the parties hereto may
reasonably deem necessary or desirable in order to carry out the intent of the
parties to this Agreement.


5.13 Attorneys’ Fees. If any party shall commence an action or proceeding to
enforce any provisions relating to the obligations to close the transactions
contemplated by this Agreement prior to the Closing, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.


5.14 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.  In this Agreement,
unless the context otherwise requires: (i) any pronoun shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (ii) the term
“including” (and with correlative meaning “include”) shall be deemed in each
case to be followed by the words “without limitation”; and (iii) the words
“herein,” “hereto,” and “hereby” and other words of similar import shall be
deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement.  For purposes of this
Agreement, a “business day” means any day that is not a Saturday, Sunday or any
other day on which banks are required or authorized by law to be closed in New
York City, New York.


[signature page follows]


-8-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.



       
AMERI HOLDINGS, INC.
       
By:
   
Name:
   
Title:
 




 
AMERI100, INC.
       
By:
   
Name:
   
Title:
 





[additional signature page follows]


-9-

--------------------------------------------------------------------------------

INVESTOR:
       
[____________________]
 
 
 
By:
   
Name:
   
Title:
 



Email Address of Authorized Signatory:  __________________________


Facsimile Number of Authorized Signatory: ________________________


Number of Exchange Shares:_____________________________________


Address for Notice to Investor:


_________________________________________
_________________________________________
_________________________________________
_________________________________________
_________________________________________




[Investor Signature Page to Exchange Agreement]


-10-

--------------------------------------------------------------------------------